Execution Version

EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the 27th day of
October, 2014 between CDI Corporation, a Pennsylvania corporation (the
“Company”), and David Arkless (“Employee”). The date on which Employee’s
employment with the Company commences, which Employee agrees is required to
occur no later than October 27, 2014, is referred to herein as the “Start Date.”
The Start Date shall be the date on which Employee’s employment with the Company
starts for statutory purposes. No employment with a previous employer counts as
continuous employment with the Company. The parties hereto agree to act in good
faith with each other in performing their respective obligations under this
Agreement.


WHEREAS, the Company desires to employ Employee, and Employee is willing to be
employed by the Company, upon the terms and subject to the conditions
hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
intending to be legally bound hereby, the parties agree as follows:


Section 1.Employment. Effective as of the Start Date, the Company hereby employs
Employee, and Employee hereby accepts such employment and agrees to serve as the
Company’s Executive Vice President and President, International, and to render
services to the Company and its subsidiaries, divisions and affiliates, during
the Employment Period as are consistent with such positions and as may be
assigned from time to time by the Chief Executive Officer (the “CEO”) of CDI
Corp. a Pennsylvania corporation (“CDI”). Employee’s duties and responsibilities
shall include, without limitation, providing guidance and input on matters
impacting the business of the Company and its affiliates, building and growing
the Company’s Human Capital Management Business (the “HCM Business”), and
providing staffing and labor industry expertise across the Company and its
affiliates. During the Employment Period, the Employee shall report to the CEO.
Notwithstanding anything contained herein to the contrary, Employee’s employment
with the Company shall be subject to the satisfactory (as determined by the
Company) completion of a background check, which shall be completed within one
month after the Start Date. In the event that the Employee’s background check is
not satisfactory to the Company (with such determination to be made within one
month after the Start Date), then this Agreement shall immediately terminate and
neither party hereto shall have any obligations or liabilities hereunder.
Section 2.    Indemnification; Policies. During the Employment Period, the
Employee shall be afforded the full protection of the indemnification and
coverage as an insured under directors and officers liability insurance
generally available to officers under the Company’s by-laws (as in effect from
time to time) which protection shall survive any expiration or other termination
of this Agreement and any termination of Employee’s employment in accordance
with the terms of the applicable documents, and shall be subject to the policies
applicable to the Company’s senior executives, as may be in effect from time to
time (including, without limitation, any share ownership and incentive
compensation clawback policies). Employee agrees to promptly disclose (in
writing, if so requested) to the Company, together with all necessary
particulars, any matter of which he becomes aware which adversely affects the
Company and/or its subsidiaries or affiliates, or may tend to prejudice or
injure the interests of the Company and/or its subsidiaries or affiliates.
Section 3.    Term. The term of Employee’s employment under this Agreement (the
“Employment Period”) shall commence as of the Start Date, and, unless sooner
terminated pursuant to Section 7 of this Agreement, shall continue until the
close of business on the date immediately preceding the fifth anniversary of the
Start Date.

1



--------------------------------------------------------------------------------

                            



Section 4.    Extent of Services.
(a)    General. During the Employment Period, Employee shall devote the
Employee’s entire productive time, ability and attention and give his best
efforts, skills and abilities exclusively to the management and operations of
the Company and its business and the business of its subsidiaries, divisions and
affiliates. In addition to the Company’s normal business hours of 9am to 6pm
Monday through Friday, the Employee shall work at such additional hours
reasonably necessary for the proper performance of his duties. Employee shall at
all times during the Employment Period be subject to duties of good faith,
trust, confidence and fidelity to the Company. Employee shall be permitted to
work in London, England, but shall be required to work up to six days per month
at the Company’s Philadelphia, Pennsylvania offices, as directed by the CEO.
Employee also agrees to perform his services hereunder at such other places as
are reasonably required for the effective performance of his duties and
responsibilities. During the Employment Period, Employee shall, if elected or
appointed, serve as a director and/or as an officer of any subsidiary, division
or affiliate of the Company and shall hold, without any compensation other than
that provided for in this Agreement, the offices in the Company and in any such
subsidiary, division or affiliate to which Employee may, at any time or from
time to time, be elected or appointed. While employed by the Company, Employee
agrees that he shall not, under any circumstances whatsoever, either directly or
indirectly receive or accept for his own benefit any commission, rebate,
discount, gratuity or profit from any person, company or firm having business
transactions with the Company or any of its subsidiaries or affiliates unless
agreed to in advance in writing by the Company.
(b)    Outside Activities. During the Employment Period, the Employee may not,
directly or indirectly, render any services of a business, commercial or
professional nature to any other person or organization, whether for
compensation or otherwise, without the CEO’s prior written consent.
Notwithstanding the foregoing, the Employee may continue to serve on the boards
of the non-profits set forth on Exhibit A, provided that such service does not
result in a conflict of interest or interfere in any respect with the Employee’s
duties and obligations to the Company (in each case, as determined by the CEO).
Furthermore, Employee covenants and agrees that on and after the Start Date
through the date that is twelve months after the date Employee’s employment with
the Company terminates for any reason, Employee shall cause ArkLight Consulting
Ltd. to not provide any services or conduct any business activities except as
explicitly directed by the Company. On or before the Start Date, Employee shall
resign from all positions that he holds from the following: UNHCR (Geneva); IOM
(Geneva); gBCAT (Washington); Demand Side Abolition (Boston); and The Hague
Process (the Hague).


Section 5.    Compensation and Benefits.
(a)    Base Salary. During the Employment Period, Employee shall receive as
compensation for his services a base salary at the rate of Four Hundred Thousand
Dollars ($400,000) per annum payable in equal installments at such intervals as
the Company pays its officers generally (the “Base Salary”). The Base Salary
shall be reviewed periodically by the Compensation Committee of the Board of
Directors of CDI (the “Compensation Committee”). All amounts in this Agreement
are expressed in U.S. Dollars.
(b)    Equity Compensation. During the Employment Period, Employee shall be
eligible to receive equity incentive awards pursuant to CDI’s equity
compensation plans, as

2



--------------------------------------------------------------------------------

                            

may be in effect from time to time. In addition, Employee shall be granted the
following equity incentive awards (subject to the conditions described below):
(i)    Time-Vested Deferred Stock. On the Start Date, Employee will be granted a
number of shares of Time-Vested Deferred Stock having a closing price on the
grant date equal to $750,000, pursuant to the terms of CDI’s Amended and
Restated 2004 Omnibus Stock Plan (the “Plan”) and a Time-Vested Deferred Stock
Agreement in the form attached hereto as Exhibit B (the “TVDS Award”).
(ii)    Performance Units. Promptly after the Start Date, Employee will be
granted an award of Performance Units pursuant to the terms of the Plan and a
Performance Unit Agreement substantially in the form attached hereto as Exhibit
C (the “PSU Award”). Notwithstanding the foregoing or anything contained herein
to the contrary, if the shareholders of CDI do not approve an increase in the
maximum number of shares of common stock, par value $.10 per share, of CDI
(“Common Stock”) available under the Plan at its 2015 Annual Meeting such that
the number of shares of Common Stock available under the Plan after such
increase is sufficient to cover all shares underlying the PSU Award, then the
PSU Award shall be immediately forfeited and the Employee shall cease to have
any rights thereto or under this Section 5(b)(ii) or Section 7(b)(iii)(6). CDI
will submit to its shareholders, at its 2015 Annual Meeting, a proposal to amend
the Plan to increase the number of shares of Common Stock available thereunder
by a number in excess of the number that would be sufficient to cover all shares
of Common Stock under the PSU Award; provided, however, that the Company makes
no representations regarding whether such approval will be obtained.
(c)    Annual Incentive Compensation. The Employee shall be eligible to receive
a discretionary cash bonus for the portion of the 2014 calendar year during
which the Employee is employed by the Company, as determined by the Compensation
Committee. During the Employment Period, beginning with the 2015 calendar year,
the Employee shall be eligible to earn an annual performance-based cash bonus of
up to 70% of Base Salary pursuant to a bonus plan and performance criteria
established by the Compensation Committee. Payment of any annual bonus under
this Section 5(c) shall be contingent on (i) the Employee remaining employed by
the Company on the bonus payment date and (ii) the Employee not being under
notice of termination (whether given by the Employee or the Company) on the
bonus payment date (except as otherwise provided below in Section 7(b)(iii)).
(d)    HCM Profit Sharing. In the event that CDI’s shareholders approve a new
cash incentive compensation plan at CDI’s 2015 Annual Meeting, the Employee
shall be eligible to earn a special bonus under the terms of such plan with
respect to the 2015, 2016, 2017 and 2018 calendar years as set forth below. With
respect to each such calendar year, Employee shall be eligible to earn a bonus
equal to (x) the “Operating Profit” of the HCM Business for such calendar year,
less (y) the product of (i) the Threshold Percentage for such calendar year and
(ii) the consulting business revenues for the HCM Business for such calendar
year; provided, however, that the aggregate amount of bonuses paid under this
Section 5(d) on account of 2015 through 2018 shall not exceed $6,000,000 (any
excess amount shall be forfeited and not paid). Such profit sharing bonus shall
be paid for any calendar year after the audit of CDI’s financial statements is
completed for such calendar year, and in all events in the year following the
year to which such bonus relates. Payment of any bonus under this Section 5(d)
shall be contingent on (i) the Employee remaining employed by the Company on the
bonus payment date and (ii) the Employee not being under notice of termination
(whether given by the Employee or the Company) on the bonus payment date (except
as otherwise provided below in Section 7(b)(iii)). “Operating Profit” shall be
determined by the Company in its sole discretion in accordance with

3



--------------------------------------------------------------------------------

                            

CDI’s accounting principles; provided, however, that (i) the Operating Profit
for the HCM Business shall include a charge of $200,000 to the HCM Business for
corporate services directed by Employee and (ii) the Operating Profit for the
HCM Business shall include a cost of capital (at appropriate risk premium
determined by the Company in its sole discretion) allocation associated with
purchase price for any acquisition or other use of capital in the HCM Business
as determined in the sole discretion of the Company. “Threshold Percentage” for
any calendar year means the greater of (x) 4% and (y) CDI’s and its
subsidiaries’ consolidated operating profit percentage of total revenue for such
calendar year (as reported in CDI’s Annual Report on Form 10-K (to the extent
filed by CDI)). CDI will submit to its shareholders, at its 2015 Annual Meeting,
a cash incentive compensation plan that would allow for the payment of the
bonuses described in this Section 5(d); provided, however, that the Company
makes no representations regarding whether such approval will be obtained. If
such approval is not obtained, then neither the Company nor any of its
affiliates will have any obligations under this Section 5(d) or Section
7(b)(iii)(4). Nothing in this Section 5(d) shall be construed to in any way
limit or restrict the operation of any of CDI’s or its subsidiaries’ or
affiliates’ business, including the HCM Business, in the manner determined to be
appropriate by CDI’s Board of Directors and the CEO in their sole discretion,
regardless of the impact that such operation may have on Employee’s ability to
earn (or the amount of) the bonus under this Section 5(d).
(e)    Employee Benefits. During the Employment Period, Employee shall, subject
to the satisfaction of any applicable eligibility requirements, be offered the
opportunity to participate in certain of CDI’s and/or its subsidiaries’ employee
benefit plans consistent with those plans as are offered to senior executives of
CDI and/or its subsidiaries who work in the United Kingdom, and shall be offered
participation in such employee benefit plans as may be required by law. Employee
will also be eligible to participate in CDI’s Executive Stock Purchase
Opportunity Program (as may be amended from time to time) during the Employment
Period, pursuant to which CDI will grant the Employee a designated number of
unvested shares of Common Stock for each share of Common Stock purchased by the
Employee. During the Employment Period, the Employee will be entitled to 20
working holidays per year (in addition to English Public Holidays) (the number
of paid holidays shall be pro-rated in Employee’s first and last years of
employment based on the number of days employed in such calendar years).
Employee shall be entitled to paid time off for sick days in accordance with the
Company’s sick day policy, as in effect from time to time. The Company intends
to comply with the employer pension duties with respect to Employee in
accordance with Part 1 of the Pensions Act 2008.
(f)    Tax Withholding. All payments to Employee or his estate made pursuant to
this Agreement shall be subject to such withholding as may be required by any
applicable laws. On or before the Start Date, Employee shall provide the Company
with a completed and accurate Form W-B BEN.
Section 6.    Expense Reimbursements. During the Employment Period, the Company
shall reimburse Employee for all reasonable and itemized out-of-pocket business
expenses incurred by Employee in the ordinary course of the Company’s business
in accordance with the Company’s expense reimbursement policies (as in effect
from time to time), provided such expenses are (i) eligible for reimbursement
under the Company’s expense reimbursement policies (as in effect from time to
time) and (ii) properly reported to the Company in accordance with its
accounting procedures.





4



--------------------------------------------------------------------------------

                            

Section 7.    Termination.
(a)    General. The Employment Period and Employee’s employment with the Company
may be terminated by either the Company or Employee as provided in this
Section 7(a). Upon any termination of employment, Employee shall resign, and
shall be deemed to have resigned, from all positions, offices and directorships
he then holds with the Company and its subsidiaries, divisions and affiliates.
In addition, the Employee will resign from any position, office or directorship
held in the Company and/or any of its subsidiaries or affiliates with respect to
which he shall have been appointed by any such company, if so requested by the
Company at any time during his employment. If the Employee fails to comply with
such requirement, the Employee irrevocably agrees that the Company may appoint
any director or officer of the Company or its subsidiaries or affiliates to act
as the Employee’s attorney to execute any document or do anything in his name
necessary to effect his resignation. Following any termination of Employee’s
employment hereunder, all obligations of the Company under this Agreement shall
terminate except as otherwise provided in Section 7(b) below.
(i)    Death and Disability. The Employment Period and Employee’s employment
with the Company shall terminate immediately upon Employee’s death. In addition,
the Company may terminate the Employment Period and Employee’s employment with
the Company immediately (or, if applicable, at the end of any period of notice
that is required by law) due to his “Total Disability,” which shall have the
same meaning as in the Company’s Long Term Disability Benefits Program, or such
other comparable program as may then be in effect that provides long term
disability coverage to the Company’s management employees.
(ii)    Termination by the Company With Cause. The Company may immediately
terminate the Employment Period and Employee’s employment with “Cause.” Cause
shall mean (i) the Employee’s conviction of, or entry of a plea of either guilty
or no contest to a charge of, commission of any crime (other than a driving
offense for which he is not sentenced to any term of imprisonment); (ii) the
Employee’s willful failure or refusal to perform his duties; (iii) the
Employee’s willful misconduct or gross negligence in connection with the
performance of the Employee’s duties or (iv) the Employee’s material breach of
any of the terms or conditions of this Agreement or any Company policy; provided
that the Company provides written notice to the Employee of its intention to
terminate the Employee’s employment for Cause under clause (ii) or (iv) and the
Employee fails to cure such grounds for Cause within ten days after the notice
was given to the Employee.  For purposes hereof, no act or omission to act will
be “willful” if conducted in good faith or with a reasonable belief that such
act or omission was in the best interests of the Company.
(iii)    Termination by Employee for Any Reason; Termination by Employer Without
Cause. Employee may terminate his employment with the Company for any reason,
and the Company may terminate the Employee’s employment with the Company without
Cause, in either case, at any time upon not less than 180 days’ advance written
notice to the other (such period, the “Notice Period”).
Notwithstanding any other provision of this Agreement, at any time after notice
has been given by either party to terminate the Employee’s employment under this
Section 7(a)(iii), the Company may, without giving any reason for so doing:
(1)    suspend or exclude the Employee from all or any premises of the Company,
its subsidiaries and/or its affiliates;

5



--------------------------------------------------------------------------------

                            

(2)    provide the Employee with no, limited, or alternative duties (including
such duties as the Company may specify whether by way of handover or otherwise);
(3)    require the Employee not to contact specific or all employees, officers,
agents, investors, clients, candidates, counter-parties, analysts, brokers,
professional advisers, suppliers to or other business contacts of the Company,
its subsidiaries and/or its affiliates in connection with the business of the
Company, its subsidiaries and/or its affiliates;
(4)    require the Employee to provide the Company with details of the identity
and contact details of all professional contacts made by him (including via
professional networking electronic media such as Linked-In and whether made
during or prior to his employment) and not to make any further invitations to
nor accept any further invitations received from such prospective contacts on
any professional networking electronic media;
(5)    require the Employee immediately to return all property relating to the
Company, its subsidiaries and/or its affiliates or their respective businesses;
and/or
(6)    require the Employee immediately to resign from any directorships which
he holds in the Company, its subsidiaries and/or its affiliates. If the
appropriate resignation shall not be signed and delivered to the Company within
seven days of such request the Employee irrevocably appoints such member of the
Company as it may determine as his attorney to sign such notice of resignation
on his behalf and in his name for such purpose.
During any period where the Company exercises any of its powers under this
Section 7(a)(iii), the Employee’s salary will remain payable and other benefits
to which the Employee is entitled under Section 5(e) above will continue to be
provided in the normal way, subject to any delay as may be required under
Section 11 and subject to the terms of the applicable plans; provided, however,
that immediately following the date any such notice is delivered (regardless of
whether its delivered by the Employee or the Company), and notwithstanding
anything contained in any bonus plan, equity plan, equity award or other
agreement or arrangement, Employee shall cease accruing a right to earn or
receive any bonus and shall cease vesting and earning any equity awards. During
the Notice Period, the Employee will also remain subject to all express and
implied obligations under this Agreement (including without limitation in
relation to Section 4(b) (Outside Activities) and confidentiality under Section
9(e)), save as varied by such requirements.
(b)    Severance.
(i)    General. In the event that Employee’s employment is terminated during the
Employment Period for any reason, Employee shall be entitled to receive all
accrued but unpaid Base Salary and all vested benefits earned under the
Company’s employee benefit plans in accordance with the terms thereof.
(ii)    Termination With Cause and Resignation. In the event that the Company
terminates Employee’s employment with Cause during the Employment Period, the
Employee shall not be entitled to notice pay, payment in lieu of notice,
severance pay or other similar payments or benefits. In the event that the
Employee resigns from his employment with the Company during the Employment
Period, he shall not be entitled to severance pay or other

6



--------------------------------------------------------------------------------

                            

similar payments or benefits during the Notice Period but this shall not affect
his entitlements described in Section 7(a)(iii) above.
(iii)    Termination Without Cause. In the event that the Company terminates
Employee’s employment without Cause (other than due to Total Disability) during
the Employment Period, Employee shall be entitled to receive, in addition to the
benefits set forth in Section 7(b)(i) above and contingent upon Employee’s
execution of a general waiver and release of claims substantially in the form
attached hereto as Exhibit D and which satisfies applicable law (the “Release”),
such that such Release is effective, with all revocation periods having expired
unexercised, by no later than the 60th day after such termination:
(1)    payment of any earned but unpaid annual incentive bonus under Section
5(c) for a previous completed year (such earned bonus to be paid when bonuses
are generally paid to the Company’s officers);
(2)    payment of any earned but unpaid bonus under Section 5(d) for a previous
completed year (such earned bonus to be paid at the time provided in Section
5(d))
(3)    a pro-rated annual bonus under Section 5(c) for the calendar year in
which the Notice Period commences, based on actual results (as determined
without any exercise of negative discretion) multiplied by a fraction, the
numerator of which is the number of days employed in such calendar year through
the date such Notice Period commences and the denominator of which is 365 (such
pro-rata annual bonus to be paid when bonuses for the year in which the Notice
Period Commences are generally paid to the Company’s officers);
(4)    the bonus Employee would have been entitled to receive under Section 5(d)
for the calendar year in which the Notice Period commences, based on actual
results (as determined without any exercise of negative discretion), but
multiplied by a fraction, the numerator of which is the number of days employed
in such calendar year through the date such Notice Period commences and the
denominator of which is 365 (such pro-rata bonus to be paid at the same time as
if no such termination of employment had occurred);
(5)    if such termination occurs prior to the fourth anniversary of the Start
Date, pro-rated vesting of the first tranche of the TVDS Award scheduled to vest
after the date the Notice Period commences, equal to the product of (I) the
number of shares of Common Stock underlying such tranche, multiplied by (II) a
fraction, the numerator of which is the number of days in the period commencing
on the grant date and ending on the date the Notice Period commences and the
denominator of which is the number of days from the grant date and ending on the
date on which such tranche was scheduled to vest (with the shares subject to the
TVDS Award that become so vested, and the dividend equivalents attributable to
such shares that become so vested, to be settled within 60 days after the date
of Employee’s “separation from service” within the meaning of Section 409A of
the Code (as defined as below)); and
(6)    with respect to the PSU Award, if such Notice Period commences prior to
September 30, 2019, any amounts earned thereunder that are specifically required
to be paid under the applicable award agreement following Employee’s termination
of employment without Cause.

7



--------------------------------------------------------------------------------

                            

Notwithstanding the foregoing, if the 60 day release period overlaps two
calendar years, then to the extent required under Code Section 409A, any portion
of the TVDS Award under clause (5) above that would otherwise be provided to
Employee during such first calendar year shall be withheld and paid on the first
payroll date in such second calendar year. In addition, the Company’s obligation
to provide the severance benefits set forth in this Section 7(b)(iii) shall
immediately cease if Employee breaches any of his obligations under Sections 8
or 9 of this Agreement.
Section 8.    Representations, Warranties and Acknowledgements of Employee.
(a)    Employee represents and warrants that his experience and capabilities are
such that the provisions of Section 9 will not prevent him from earning a
livelihood, and acknowledges that it would cause the Company serious and
irreparable injury and cost if Employee were to breach the obligations contained
in Section 9.
(b)    Employee acknowledges that (i) during Employee’s employment with the
Company, Employee will have access to Confidential Information (as defined
below); (ii) such Confidential Information is proprietary, material and
important to the Company and its non-disclosure is essential to the effective
and successful conduct of the Company’s business; (iii) the Company’s business,
its customers’ business and the businesses of other companies with which the
Company may have commercial relationships could be damaged by the unauthorized
use or disclosure of this Confidential Information; and (iv) it is essential to
the protection of the Company’s goodwill and to the maintenance of the Company’s
competitive position that the Confidential Information be kept secret, and that
Employee not disclose the Confidential Information to others or use the
Confidential Information to Employee’s advantage or the advantage of others.
(c)    Employee acknowledges that as the Executive Vice President and President,
International, Employee will (i) be put in a position of trust and confidence
and have access to and create Confidential Information, (ii) supervise certain
operations and employees of the Company and (iii) be in contact with customers
and prospective customers.
(d)    Employee acknowledges that the Company operates globally and that
Employee will have global responsibilities during the term of his employment
with the Company. Employee acknowledges that as Executive Vice President and
President, International, it is essential for the Company’s protection of its
legitimate business interests (including without limitation the Confidential
Information and the Company’s goodwill and stable workforce) that Employee be
restrained from (i) soliciting or inducing any of the Company’s officers and
employees to leave the Company’s employ, (ii) hiring or attempting to hire any
of the Company’s officers or employees, (iii) soliciting the Company’s customers
and suppliers for a competitive purpose and (iv) competing against the Company
for a reasonable period of time. Employee acknowledges and agrees that the
restrictions contained in Section 9 are narrowly tailored to protect these
legitimate business interests given the Employee’s role as Executive Vice
President and President, International, and that should Employee breach any of
these restrictions, he will inevitably use or disclose the Confidential
Information and goodwill and otherwise unfairly compete with the Company.
(e)    Other than as disclosed to Employer in writing on the Start Date,
Employee represents and warrants that Employee is not bound by any obligation or
agreement, written or oral, which would preclude Employee from fulfilling all
the obligations, duties and covenants in this Agreement, or from being employed
by Company. Employee also represents

8



--------------------------------------------------------------------------------

                            

and warrants that Employee will not use, in connection with his employment with
the Company, any materials which may be construed to be confidential to a prior
employer or other persons or entities. In the event of a breach of this Section
8 which results in damage to the Company, Employee will indemnify and hold the
Company harmless with respect to such damage.
(f)    Employee acknowledges that (i) any claim Employee may have against the
Company, whether under this Agreement or otherwise, will not be a defense to
enforcement of the restrictions set forth in Section 9, and (ii) the
circumstances of Employee’s termination of employment will have no impact on his
obligations under Section 9.
References in this Section 8 to the Company shall include the Company, CDI and
their respective subsidiaries, divisions and affiliates.


Section 9.    Employee’s Covenants and Agreements.
(a)    Employee agrees to maintain, or supervise others with respect thereto,
customary records of transactions and services performed by Employee on behalf
of the Company and to submit this information to the Company in the manner and
at the times that the Company may, from time to time, direct.
(b)    Employee agrees to abide by and comply with all personnel and company
practices and policies applicable to Employee, as they may be in effect from
time to time.
(c)    Employee shall promptly and completely disclose to the Company and the
Company or its designee will own all rights, title and interest to any
Inventions (as defined below) made, recorded, written, first reduced to
practice, discovered, developed, conceived, authored or obtained by Employee,
alone or jointly with others, during Employee’s employment with the Company
(whether or not such Inventions are made, recorded, written, first reduced to
practice, discovered, developed, conceived, authored or obtained during working
hours) and, to the extent that development occurred or continued during
employment, for one year after termination of Employee’s employment with the
Company. Employee hereby assigns all of his interest in the Inventions to the
Company, with all copyrightable Inventions to be deemed “works for hire” under
the federal Copyright Act. To the extent that Employee retains any interest in
the Inventions, Employee agrees to take all such actions during employment with
the Company or at any time thereafter as may be necessary, desirable or
convenient (without further compensation to Employee), at Company expense, to
assist the Company or its designee in securing patents, copyright registrations,
or other proprietary rights in such Inventions and in defending and enforcing
the Company’s or such designee’s rights to such Inventions, including without
limitation the execution and delivery of any instruments of assignments or
transfer, affidavits, and other documents, as the Company or its designee may
request from time to time to confirm the Company’s or its designee’s exclusive
ownership of the Inventions. Employee represents and warrants that as of the
date hereof there are no works, software, inventions, discoveries or
improvements (other than those included in a copyright or patent of application
therefor) which were recorded, written, conceived, invented, made or discovered
by Employee, or in which Employee has any interest, before entering into this
Agreement and which Employee desires to be removed from the provisions of this
Agreement. The Employee waives all moral rights as defined under applicable law,
including, without limitation, in Chapter IV of Part I of the Copyright Designs
and Patents Act 1988, in any works produced during the period of his employment
with the Company in which copyright is vested in the Company, whether by virtue
of this Section 9(c) or otherwise.

9



--------------------------------------------------------------------------------

                            

(d)    For purposes of this Agreement, “Inventions” means Confidential
Information, concepts, developments, innovations, inventions, information,
techniques, ideas, discoveries, designs, database rights, processes, procedures,
improvements, enhancements, modifications (whether or not patentable),
including, but not limited to, those relating to hardware, software, languages,
models, algorithms and other computer system components, and writings, manuals,
diagrams, drawings, data, computer programs, compilations and pictorial
representations and other works (whether or not copyrightable). Inventions does
not include the foregoing that both (i) are made, developed, conceived, authored
or obtained by Employee during non-working hours without the use of the
Company’s resources and (ii) do not relate to any of the Company’s past, present
or prospective activities.
(e)    From and after the date hereof, Employee will hold all of the
Confidential Information (as defined below) in the strictest confidence and will
not use (on his own behalf or on behalf of any other person or entity) any
Confidential Information for any purpose and will not publish, disseminate,
disclose or otherwise make any Confidential Information available to any person
or entity, except as may be required in connection with the performance of
Employee’s duties to the Company during Employee’s employment or as may be
required by law. In the event Employee is required by law to disclose
Confidential Information, Employee will (i) immediately (and prior to such
disclosure) notify Company and cooperate with Company in any efforts by Company
to oppose such disclosure, and (ii) disclose only that portion of the
Confidential Information that is legally required to be disclosed and exercise
best efforts to ensure that such Confidential Information will be afforded
confidential treatment. Under no circumstances will Employee acquire any
ownership interest in, or right to use any, Confidential Information.
(f)    For purposes of this Agreement, “Confidential Information” means all
information, data, databases, know-how, systems and procedures of a technical,
sensitive, non-public or confidential nature in any form relating to the Company
or its customers, including without limitation Inventions, all business and
marketing plans, marketing and financial information, pricing, profit margin,
cost and sales information, operations information, forms, contracts, bids,
agreements, legal matters, unpublished written materials, names and addresses of
customers and prospective customers, systems for recruitment, contractual
arrangements, market research data, information about employees, suppliers and
other companies with which the Company has a commercial relationship, plans,
methods, strategies, concepts, computer programs or software in various stages
of development, passwords, source code listings and object code. Confidential
Information does not include any data or information that becomes publicly
available other than by (i) reason of Employee’s direct or indirect breach of
his obligations under this Agreement or other obligations to the Company, or
(ii) a breach by any other person or entity of his/her/its obligations to the
Company.
(g)    All files, records, reports, programs, manuals, notes, sketches,
drawings, diagrams, prototypes, memoranda, tapes, discs, and other
documentation, records and materials in any form that in any way incorporate,
embody or reflect any Confidential Information or Inventions will belong
exclusively to the Company and its customers and Employee will not remove from
the Company’s or its customers’ premises any such items under any circumstances
without the prior written consent of the party owning such item. Employee will
deliver to the Company all copies of such materials, and all other property of
the Company and its customers, in Employee’s actual or constructive control upon
the Company’s request or upon termination of Employee’s employment with the
Company and, if requested by the Company, will state in writing that all such
materials and property were returned.

10



--------------------------------------------------------------------------------

                            

(h)    Employee shall, from and after the date hereof, refrain from making or
publishing any disparaging or false statements, oral or written, about the
Company, its customers or its vendors, or any of their respective officers,
directors, employees or affiliates. The Company shall not, except as required by
applicable law, rule or regulation, authorize any of its senior executives to
make any disparaging or false statements, oral or written, about Employee.
Nothing in this paragraph precludes any party from providing truthful
information to any governmental authority or in response to any lawful subpoena
or other legal process.
(i)    During his employment with the Company and for a period of 12 months
thereafter (less the number of months during which the Employee is excluded from
his duties pursuant to Section 7(a)(iii), if applicable), Employee agrees not
to:
(i)    own, manage, operate, finance, join, control, or participate in the
ownership, management, operation, financing or control of, or be connected,
directly or indirectly, as a proprietor, partner, shareholder, director,
officer, executive, employee, agent, creditor, consultant, independent
contractor, joint venturer, investor, representative, trustee or otherwise with
any entity, business or operations that engages or intends to engage in any
Competing Business (as defined below) anywhere in the world, provided always
that this paragraph shall not restrain the Employee from being engaged or
concerned in any business concern in so far as his duties shall relate solely to
(i) geographical areas where the Competing Business is not in competition with
the Business; or (ii) services or activities with which the Employee was not
concerned to a material extent during the Protected Period, in either case
provided that no Key Executive with whom the Employee had material contact in
the course of his employment is also engaged or concerned or interested in such
business (whether as an employee, agent, member, partner, director or
consultant);
(ii)     directly or indirectly solicit for hire, hire, interfere with or
attempt to entice away from the Company (whether in whole or in part) any Key
Executive;
(iii)    on behalf of or for the benefit of a Competing Business, contact,
solicit, interfere with or attempt to entice away from the Company (whether in
whole or in part) any customer or client or prospective customer or client of
the Company with whom the Employee had material dealings or for whom or which he
was responsible during the Protected Period; or
(iv)    on behalf of or for the benefit of a Competing Business deal with or
provide or supply any customer or client or prospective customer or client of
the Company with whom the Employee had material dealings or for whom or which he
was responsible during the Protected Period.
For the avoidance of doubt, ownership of not more than 2% of the outstanding
stock of any publicly traded company shall not be a violation of this Section
9(i) so long as Employee does not participate in the management of such company.
“Business” means the business of the Company or any part thereof carried on as
at the date of termination of the Employee’s employment and/or during the
Protected Period to which the Employee has rendered services or about which he
has acquired Confidential Information or by which he has been engaged at any
time during the Protected Period.
“Competing Business” means any person, business or other enterprise which
competes with any business of the Company to which the Employee has rendered
services or about which he has

11



--------------------------------------------------------------------------------

                            

acquired Confidential Information or by which he has been engaged at any time
during the Protected Period.
“Key Executive” means any member, employee, director of or consultant to the
Company, employed or engaged by the Company on the date of termination of the
Employee’s employment (other than in a secretarial or administrative or clerical
capacity) who has substantial knowledge of confidential aspects of the business
of the Company and with whom at any time during the Protected Period the
Employee had material dealings.
“Protected Period” means the period of twelve months immediately preceding the
earlier of the date of termination of the Employee’s employment and the
commencement of any period of garden leave pursuant to Section 7(a)(iii).
(j)    Employee agrees that following termination of his employment, he will
cooperate fully with the Company, at such times as are mutually convenient for
Employee and the Company and not materially interfering with Employee’s other
business endeavors, as to any and all claims, controversies, disputes, or
complaints of which he has any knowledge or that may relate to him or his
employment with the Company.  The Company will reimburse Employee for any
reasonable out-of-pocket expenses incurred by Employee following his termination
of employment in connection with the performance of his duties under this
Section 9(j).  Such cooperation includes but is not limited to providing the
Company with all information known to him related to such claims, controversies,
disputes, or complaints and appearing and giving testimony in any forum.
References in this Section 9 to the Company shall include the Company, CDI and
their respective subsidiaries, divisions and affiliates, each of which may
enforce the restrictions set forth in this Section 9.


Section 10.    Remedies. Employee acknowledges that his promised services
hereunder are of a special, unique, unusual, extraordinary and intellectual
character, which give them peculiar value the loss of which cannot be reasonably
or adequately compensated in an action of law, and that, in the event there is a
breach hereof by Employee, the Company will suffer irreparable harm, the amount
of which will be impossible to ascertain. Accordingly, the Company shall be
entitled, if it so elects, to institute and prosecute proceedings in any court
of competent jurisdiction, either at law or in equity, to obtain damages for any
breach or to enforce specific performance of the provisions or to enjoin
Employee from committing any act in breach of this Agreement. The remedies
granted to the Company in this Agreement are cumulative and are in addition to
remedies otherwise available to the Company at law or in equity. The Employee
and the Company agree and intend that Employee’s obligations under Section 9 (to
the extent not perpetual) be tolled during any period that Employee is in breach
of any of the obligations under Section 9, so that the Company is provided with
the full benefit of the restrictive periods set forth herein. If the Company
resorts to the courts for the enforcement of any of the covenants of Employee
contained in Section 9 hereof, the extension described in the immediately
preceding sentence shall commence on the later of (i) the date on which the
original (unextended) term of such covenant is scheduled to terminate or
(ii) the date of the final court order (without further right of appeal)
enforcing such covenant.
Section 11.    Code Section 409A. This Agreement is intended to comply with, or
be exempt from, Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and shall be interpreted consistent therewith and without
resulting in any increase in the amounts owed hereunder by the Company.
Notwithstanding any other provision of this Agreement to the

12



--------------------------------------------------------------------------------

                            

contrary, if Employee is a "specified employee" within the meaning of Code
Section 409A and the regulations issued thereunder, and a payment or benefit
provided for in this Agreement would be subject to additional tax under Code
Section 409A if such payment or benefit is paid within six (6) months after
Employee’s "separation from service" (within the meaning of Code Section 409A),
then such payment or benefit required under this Agreement shall not be paid (or
commence) during the six-month period immediately following Employee’s
separation from service except as provided in the immediately following
sentence. In such an event, any payments or benefits that would otherwise have
been made or provided during such six-month period and which would have incurred
such additional tax under Code Section 409A shall instead be paid to Employee in
a lump-sum payment on the earlier of (i) the first regular payroll date of the
seventh month following Employee’s separation from service or (ii) the 10th
business day following Employee’s death. If Employee’s termination of employment
hereunder does not constitute a "separation from service" within the meaning of
Code Section 409A, then any amounts payable hereunder on account of a
termination of Employee’s employment and which are subject to Code Section 409A
shall not be paid until Employee has experienced a "separation from service", or
other permitted payment event, within the meaning of Code Section 409A. In
addition, to the extent required by Code Section 409A, no reimbursement or
in-kind benefit shall be subject to liquidation or exchange for another benefit
and the amount available for reimbursement, or in-kind benefits provided, during
any calendar year shall not affect the amount available for reimbursement, or
in-kind benefits to be provided, in a subsequent calendar year. Any
reimbursement to which Employee is entitled hereunder shall be made no later
than the last day of the calendar year following the calendar year in which such
expenses were incurred. Each severance installment contemplated under Section 7
hereof or other payment of “deferred compensation” (under Code Section 409A)
shall be treated as a separate payment in a series of separate payments under
Treasury Regulation Section 1.409A-2(b)(2)(iii). Neither the Company nor any of
its affiliates shall have any liability or obligation to Employee in the event
that this Agreement does not comply with, or is not exempt from, Code Section
409A.
Section 12.    Waiver of Breach. No waiver by any party hereto of a breach of
any provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time. The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.
Section 13.    Data Protection. The Employee agrees and acknowledges that the
Company may monitor and/or record telephone calls to or from him and his use of
electronic mail systems provided by the Company, its subsidiaries and/or its
affiliates in the course of his employment. For the purposes of the Data
Protection Act 1998, the Employee hereby gives his consent to the holding,
processing and transfer of personal data and sensitive personal data both inside
and, where necessary, outside the European Economic Area provided by him to the
Company, its subsidiaries and/or its affiliates for all purposes relating to his
employment including, but not limited to:-
(a)    administering and maintaining personal records;
(b)    paying and reviewing salary and other remuneration and benefits;
(c)    providing and administering benefits;

13



--------------------------------------------------------------------------------

                            

(d)    undertaking performance appraisals and reviews;
(e)    sickness and other absence records;
(f)    taking decisions as to his fitness for work;
(g)    providing references and information to future employees and, if
necessary, governmental and quasi governmental bodies for social security and
other purposes; and
(h)    providing information to future purchasers of the Company, its
subsidiaries and/or affiliates or of the businesses in which he works and their
respective advisers.
Section 14.    Deductions. The Employee agrees that for the purposes of the
Employment Rights Act 1996 the Company may apply any sums which may be due from
the Company to him (including, without limitation, accrued salary and/or holiday
pay and/or any payment in lieu of notice) against any sums which may be due from
him to the Company (whether in respect of any overpayment or mistaken payment of
salary or in respect of a matter requiring written authorisation pursuant to the
Employment Rights Act 1996 or otherwise) and the Employee further agrees that,
in the event of his failure to give due notice of termination of his employment,
the Company may retain any such sum without prejudice to its right to claim
damages for any additional loss it may suffer as a result of his failure to give
due notice of termination.
Section 15.    Disciplinary and Grievance Procedures. There are no disciplinary
or grievance procedures which form part of the Employee’s contract of
employment. If the Employee is dissatisfied with any disciplinary decision
relating to his employment or if he wishes to seek redress of any grievance
relating to his employment, he should apply in writing to the person or persons
to whom he reports.
Section 16.    Collective Agreements. There are no collective agreements which
directly affect the terms of the Employee’s employment.
Section 17.    Notices. All notices required or permitted hereunder shall be
made in writing by hand-delivery, certified or registered first-class mail, or
air courier guaranteeing overnight delivery to the other party at the following
addresses:
To the Company:
CDI Corp.
3500 Bell Atlantic Tower
1717 Arch Street
Philadelphia, PA 19103
Attention: General Counsel

    













14



--------------------------------------------------------------------------------

                            

With a required copy to:


Dechert LLP                 
1095 Avenue of the Americas
New York, NY 10036-6797
Attention: Stephen W. Skonieczny, Esq.
Telephone: (212) 698-3524     
Facsimile: (212) 314-0024


To Employee:
    
At his address in the Company’s records,
 
or to such other address as either of such parties may designate in a written
notice served upon the other party in the manner provided herein. All notices
required or permitted hereunder shall be deemed duly given and received when
delivered by hand, if personally delivered; on the third day next succeeding the
date of mailing if sent by certified or registered first-class mail; and on the
next business day, if timely delivered to an air courier guaranteeing overnight
delivery.


Section 18.    Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be held
invalid or unenforceable by a court of competent jurisdiction, the remainder of
this Agreement or the application of any such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Agreement
shall be valid and enforceable to the fullest extent permitted by law (and thus
the terms and provisions of this Agreement shall be severable). If any of the
provisions contained in this Agreement, including without limitation in Section
9, shall for any reason be held to be excessively broad as to duration, scope,
activity, subject or otherwise, it is the intention of Employee and the Company
that such provision shall be construed by limiting and reducing it, so as to be
valid and enforceable to the maximum extent compatible with the applicable law.
Section 19.    Governing Law; Exclusive Choice of Forum. The implementation and
interpretation of this Agreement shall be governed by and enforced in accordance
with the laws of the Commonwealth of Pennsylvania without giving effect to the
conflicts of law provisions thereof. The parties hereby submit to the exclusive
jurisdiction of, and waive any venue objections against, the United States
District Court for the Eastern District of Pennsylvania (or if federal
jurisdiction does not exist, the state and local courts of the Commonwealth of
Pennsylvania, Philadelphia County) for any litigation arising out of this
Agreement.
Section 20.    Binding Effect and Assignability. The rights and obligations of
both parties under this Agreement shall inure to the benefit of and shall be
binding upon their heirs, successors and assigns. Employee’s rights under this
Agreement shall not, in any voluntary or involuntary manner, be assignable and
may not be pledged or hypothecated without the prior written consent of the
Company. This Agreement may be assigned by the Company.
Section 21.    Counterparts; Section Headings. This Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same instrument. The section
headings of this Agreement are for convenience of reference only.

15



--------------------------------------------------------------------------------

                            

Section 22.    Survival. Notwithstanding the termination of the Employment
Period or Employee’s employment with the Company for any reason, the last
sentence of Section 4(b), Section 5(f) and Sections 8 through and including 23,
and the provisions of Section 2 relating to indemnification and clawbacks, shall
survive any such termination in accordance with their terms.
Section 23.    Entire Agreement; Amendments. This Agreement constitutes the
entire agreement with respect to the subject matter hereof between the parties
hereto and replaces and supersedes as of the date hereof any and all prior oral
or written agreements, understandings and term sheets between the parties hereto
(including, without limitation, that certain Term Sheet between the Company and
Employee). This Agreement may be modified only by an agreement in writing
executed by both Employee and the Company.
[signature page follows]

16



--------------------------------------------------------------------------------

                            

IN WITNESS WHEREOF, the undersigned have executed this Agreement as a deed and
it is delivered and takes effect as of the date first set forth above.


EXECUTED as a DEED by:
 
CDI CORPORATION.
 
acting by
 
Director                )
/s/ Scott J. Freidheim
 
Scott Freidheim
 
(Print name)
in the presence of:
 
Signed by witness             )
/s/ Brian Short
Name of witness
Brian Short
Address:
1717 Arch St
 
Philadelphia, PA 19103
Occupation:    
Attorney
 
 
EXECUTED as a DEED by:
 
DAVID ARKLESS            )     
/s/ David Arkless
 
 
in the presence of:    
 
Signed by witness             )    
/s/ Sarah E. H. Summers
Name of witness
Sarah E. H. Summers
Address:
11, The Hill, Middleton
 
LEICS LEI68YX - UK
Occupation:    
Company Secretary

 


                














                    
                        
                











17

